Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

*Note: In order to promote a more compact prosecution and obviate potential 35 US 112(b) rejections, Applicant may wish to consider amending claim 12 to remove the term “Dimethicone silicones.” Claim 11 should be amended to correct an issue with lack of antecedent basis for “the silicone compound” (emphasis added).

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
High melting point fatty compound- present or absent? If present, elect at least one high melting point fatty compound from the examples, specification and claims (e.g. present- mixture of cetyl alcohol and stearyl alcohol);
Silicone compound- present or absent? If present, elect at least one from the examples, specification and claims (e.g. present- silicone quaternium-26);
Form of the composition- Elect a form of the compositions from the specification, claims and examples (e.g.  hair conditioner);
Cationic surfactant system- present or absent? If present, elect at least one from the examples, specification and claims (e.g. present- dicetyldimonium chloride); and
Gel matrix -present or absent? If present, are the cationic surfactants and high melting point fatty compounds different from those elected above? If so, provide the species 
 	The species are independent or distinct because: the species of high melting point fatty compound, cationic surfactant system and silicone compound have different chemical structures and physical characteristics including: a) being organic or inorganic compounds; b) melting point and c) hydrophobicity. With regard to the gel matrix, gel matrices have different chemical and physical properties compared to compositions not comprising a gel matrix (e.g. rheological behavior).  With regard to the form of the composition, the different forms comprise different reagents making them suitable for the desired product form (e.g. rinse-off compositions comprise surfactants to aid in removal/rinsing; leave-compositions may comprise no oils and or fats, being replaced with hydrophilic humectants; and hair conditioners contain quaternary compounds to adhere to the damaged regions of hair). 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE P BABSON/            Primary Examiner, Art Unit 1619